UDALL, Justice.
An information was filed in the Superior Court of Maricopa County, State of Arizona, on the 26th day of June 1963, charging defendant with the crime of murder.
A preliminary hearing was held on the 4th day of June, 1963. At the conclusion of the hearing defendant was held to answer to the charge. The defendant was arraigned on July 3, 1963, and was brought to trial October 1, 1963 in the Superior Court of Maricopa County. At the preliminary hearing, the arraignment, and the trial, defendant was represented by counsel. At conclusion of the trial the jury found defendant guilty of murder in the first degree and fixed the punishment at life imprisonment.
Defendant, in persona pauperis, filed a notice of appeal on the 12th day of April 1965. Thereafter the Superior Court appointed counsel to represent defendant on appeal. Transcripts of the testimony at the preliminary hearing, and of the trial, together with all of the minutes of the proceedings in both courts, were filed with the Clerk of the Supreme Court and the cause was submitted on the record.
The court-appointed attorney filed a petition with the Supreme Court stating he had searched the records in the case and had been unable to find grounds upon which an appeal could be based, and petitioned this, Court to examine the record for fundamental error and make appropriate orders pursuant to law.
This Court, having searched the record in the cause, finds no reversible error in the *181proceedings before the Justice Court or in the trial of the cause in the Superior Court.
Judgment affirmed.
LOCKWOOD, C. J., STRUCKMEYER, V. C. J., and BERNSTEIN and McFARLAND, JJ., concur.